The cause being argued on the last day of December term 1809, was held under advisement until this day.
Tilghman C. J.
This case arises on a rule on the'defendants to shew cause why a mandamus should not issue, commanding them to restore James Corkrin, to the possession of a pew in St. Mary’s church.
A mandamus is a remedy of a special nature, resorted to where a man has no other specific mode of relief. The complainant has not shewn a case of that kind. He says he has title to the pew in question. If so, he has a specific remedy by an action at common law against the person who disturbs him in the enjoyment of his pew. These actions have been very common both in ancient and modern times. Four cases' *362were cited, of actions on the casé for disturbance of this nature. Cro. Jac, 366. Id. 605., 1 Wils. 326., 1 D. & E. 428. I have examined these cases, and in not one of them was there the least doubt of the action being maintainable, provided the plaintiff proved his right. Writs of mandamus, not being so convenient for the trial of title, as the usual common law actions, are not to be unnecessarily multiplied, I am therefore of opinion that the rule should be discharged.
Ye ates- J.
To found an application for a mandamus, the established rule of law is, that there ought in all cases to be a specific legal right, as well as the want of a specific legal remedy (a). The courts of justice uniformly refuse such applications, where the party has another complete remedy (b), unless, as it is said in some cases, the remedy be extremely tedious (c). It is evident that it would be highly inconvenient to try civil rights in this mode of procedure, when the party may institute a suit in the ordinary legal course, and if injured, obtain a complete satisfaction measured out to hint by a jury, equivalent to a specific relief.
It is an insuperable obstacle to this application, that thelaw has provided for Mr. Corkrin an adequate remedy, if he has. been injured in the possession of a pew in the church, to which he is entitled, Numerous authorities in our books shew, that the title to a seat in a church, is properly triable at common law by action on the case. And it cannot be objected against the present applicant, that he is a meinber of the corporation of St, Mary’s church, because the character of corporator does not devest him of his ability tp maintain fiis action for an injury done to his civil rights, It is clear to pie that the present rule must be discharged.
Rrackenrippr J» was of the same opinion,
Rule discharged,

 8 East 219.


 1 Ld. Ray. 38. 3 Burr. 1615.


 2 Stra. 1082. 2 Burr. 1045, Cowp. 378. Doug. 508, (526).